Case 2:20-cr-00007-Z-BR Document 60 Filed 07/31/20 Pagetof1 PagelD 144
U.S. DISTRICT COURT
. NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

    

 

JUL 3} 2020
UNITED STATES OF AMERICA | ‘
CLERK, U.S. DISTRICT COURRN

By = :
Deputy

Plaintiff,

v. 2:20-CR-7-Z-BR-(1)

BERTHA CAROLINA NAPOLES

C00 CO 007 COD CON CON Cn 6 OG

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 16, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Bertha Carolina Napoles filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Bertha Carolina Napoles was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Bertha Carolina Napoles; and ADJUDGES Defendant Bertha Carolina Napoles guilty of
Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, July 31, 2020.

 

Mot THEW J [KACSMARYK
ITED STATES DISTRICT JUDGE

 
